 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT 10.51

PARTNERSHIP AGREEMENT

BETWEEN

VAXGEN, INC.

AND

THE CHEMO-SERO-THERAPEUTIC RESEARCH INSTITUTE

(KAKETSUKEN)

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

PARTNERSHIP AGREEMENT

          THIS PARTNERSHIP AGREEMENT (the “Agreement”), is entered into as of
1st December, 2003 (the “Effective Date”) by and between VAXGEN, INC., a
Delaware corporation, having a principal place of business at 1000 Marina
Boulevard, Brisbane, California 94005-1841 (“VaxGen”) and THE CHEMO-SERO
THERAPEUTIC RESEARCH INSTITUTE (KAKETSUKEN), a Japanese Juridical Foundation
having a principal place of business at 1-6-1 Okubo, Kumamoto-shi, Kumamoto
860-8568, Japan (“Kaketsuken”).  Kaketsuken and VaxGen may be referred to herein
individually as a “Party” and collectively as the “Parties.”

BACKGROUND

          A.        VaxGen is a company engaged in the research, development,
production and commercialization of products for the prevention or treatment of
human infectious diseases;

          B.        Kaketsuken is an institute engaged in research, development,
production and commercialization of vaccines and other healthcare products for
the prevention and treatment of infectious diseases;

          C.        Kaketsuken has exclusive rights to a smallpox vaccine known
as “LC16m8” developed by the former Chiba Institute.

          D.        Kaketsuken has initiated manufacture of LC16m8 in its own
facilities and is currently engaged in manufacturing activities that will lead
to the validation of such manufacture at these facilities (such vaccine known as
“LC16-Kaketsuken”);

          E.        VaxGen desires, on an exclusive basis, to conduct such
trials as may be necessary to obtain marketing approval of LC16m8 in the United
States, with the purpose of achieving the rapid commercialization of LC16m8 in
the United States, and also desires to commercialize the vaccine in certain
areas outside the U.S.;

          F.        Kaketsuken desires to make available to VaxGen limited
supplies of  LC-16-Kaketsuken to facilitate VaxGen’s program to obtain
regulatory approval in the United States. Kaketsuken also desires to manufacture
and supply bulk LC16-m8 for VaxGen’s use in producing Vaccine product in such
formulation as is required for regulatory approval in the United States. 
Subject to Section 6.6, Kaketsuken does not allow VaxGen or its agent or
contractor to manufacture bulk LC16-m8 or bulk product derived from LC16;

          G.        The Parties have executed a letter of intent, dated as of
January 9th, 2003, and as extended on May 29th 2003 and September 9th, 2003 with
respect to the foregoing;

          H.        In connection with the activities described herein,
Kaketsuken desires to grant to VaxGen, and VaxGen desires to obtain, certain
license rights of first refusal and of exclusivity with respect to LC16m8 on the
terms and conditions set forth in this Agreement; and

1.

--------------------------------------------------------------------------------

          I.       The Parties desire to work in partnership toward the goal of
rapid regulatory approval and broad commercialization of LC16m8 in the United
States, and potentially elsewhere, as mutually agreed under the provisions of
this Agreement, and to commit their best commercial efforts to such goal,
including, but not limited to, increasing production capacity as necessary.

          NOW, THEREFORE, in consideration of the foregoing background and the
mutual covenants and agreements contained herein, the Parties hereby agree as
follows:

ARTICLE 1

DEFINITIONS

          The following terms, when capitalized, shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined) as used in this Agreement:

          1.1     “Affiliate” means, with respect to a Party, any Person that,
directly or indirectly, is controlled by, controls or is under common control
with such Party, but only for so long as such relationship exists.  “Control,”
as used in this Section 1.1, means having the power to direct, or cause the
direction of, the management and policies of any entity through ownership of
voting securities. 

          1.2     “Asia” means the countries and territories of the Eurasian
land mass and its adjacent islands, separated from Europe by the Ural mountains,
but not including Australasia.

          1.3     “BLA” means a Biologics License Application as defined in the
FD&C Act and applicable regulations and guidelines promulgated thereunder.

          1.4     “Bulk Product” means the Vaccine in bulk form, prior to
formulation, filling, finishing, packaging and labeling.

          1.5     “Calendar Year” means the period of time commencing on January
1 of a given year, and ending on December 31 of such year.

          1.6     “CDC” means the United States Centers for Disease Control and
Prevention.

          1.7     “Chiba” means the former Chiba Institute owned by the Chiba
Prefecture in Japan, the smallpox-related assets and rights of which were
transferred to Kaketsuken.

          1.8     “Confidential Information” shall have the meaning set forth in
Article 10.

          1.9     “Control” or “Controlled” means the right to grant a license
or sublicense to intangible property rights (including patent rights, know-how
and/or trade secret information), and the right to provide access to or
cross-reference to regulatory filings, in each case to the extent not in
violation of the terms of any agreement or other arrangement with any Third
Party in existence as of the Effective Date.

2.

--------------------------------------------------------------------------------

          1.10    “Cost of Sales” means the Direct Costs incurred by VaxGen, its
Affiliates and sublicensees, whether incurred by VaxGen or its agents in the [ *
] of the Vaccine, and shall include:  (a) the costs to [ * ]; (b) the costs to [
* ];  (c) the costs to [ * ]; (d) the costs to [ * ]; (e) the costs [ * ].

          1.11    “Development Expenses” shall have the meaning set forth in
Section 8.2(b).

          1.12    “Direct Costs” means [ * ] incurred in the direct [ * ] by a
Party and/or by its agents at its behest, excluding [ * ].

          1.13    “Europe” means the countries, territories and islands of
Europe west of the Dardanelles, Black Sea and Ural mountains. 

          1.14    “FDA” means the United States Food and Drug Administration, or
any successor agency.

          1.15    “FD&C Act” means the United States Federal Food, Drug and
Cosmetics Act, as amended from time to time.

          1.16    “Field” means the use of the Vaccine for pre or post-exposure
inoculation against smallpox, in any population for which the Vaccine is
approved by the FDA, or other relevant Regulatory Agency.

          1.17    “Finished Product” means the Vaccine in finished, packaged and
labeled form, and in such formulation as is required in order to obtain
Regulatory Approval in the Territory.

          1.18    “First Commercial Sale” means the first commercial sale of the
Vaccine in the Territory for use in the Field whether under IND or BLA.

          1.19    “Forecast” shall have the meaning set forth in Section 6.5.

          1.20    “Good Manufacturing Practice” or “cGMP” means the then current
standards for the manufacture of biologicals, as set forth in the FD&C Act and
applicable regulations and guidelines promulgated thereunder.

          1.21    “Gross Sales Revenue” means the sum of [ * ] from persons or
entities due to or by reason of the sale, distribution or use of Finished
Product in the Territory.  Sales of Finished Product intended for resale to
Third Parties, and made internally among [ * ] shall not be deemed sales for
purposes of calculating “Gross Sales Revenues” (however the resale by the
recipient shall be included in the calculation of “Gross Sales Revenues”).

          1.22    “IND” means an Investigational New Drug Application as defined
in the FD&C Act and applicable regulations and guidelines promulgated
thereunder.

3.

--------------------------------------------------------------------------------

          1.23    “Information” means available techniques and data relating to
the Vaccine and including (but not limited to) practices, methods, knowledge,
know-how, skill, experience, test data including pharmacological, toxicological,
non-clinical and clinical test data, analytical and quality control data,
marketing, pricing, distribution, cost, sales and manufacturing data or
descriptions.

          1.24    “Invention” means any patentable invention or discovery. 

          1.25    “Kaketsuken Know-How” means any Information owned or
Controlled by Kaketsuken either:  (a) as of the Effective Date; or (b) during
the Term of this Agreement, that is useful or necessary in the clinical
development, Regulatory Approval, commercialization, marketing or manufacture of
the Vaccine for use in the Field in the Territory. 

          1.26    “Kaketsuken Materials” means any Bulk Product, intermediate
used in the production of Bulk Product, or any other biological materials that
may be transferred by Kaketsuken to VaxGen with Kaketsuken’s consent, subject to
the approval of the authority of Chiba Prefecture.

          1.27    “Kaketsuken Patents” means any Patents in force now, or coming
into force during the term of this Agreement that are owned or Controlled by
Kaketsuken or its Affiliates that cover the manufacture, use, sale, offer for
sale or importation of the Vaccine in the Field and in the Territory. 

          1.28    “Marketing Costs” means those Direct Costs incurred by VaxGen
in the marketing, promotion and sale of [ * ] and shall include, without
limitation: (a) the following costs [ * ]; (b) [ * ]; and (c) costs of [ * ],
including, without limitation, [ * ].  Marketing Costs shall only be recoverable
under this Agreement pursuant to Section 8.2(d).

          1.29    “Net Sales” means Gross Sales Revenue less the following
deductions and offsets, but only to the extent such sums are otherwise included
in the computation of Gross Sales Revenue, or are paid or credited by [ * ] and
not otherwise reimbursed:

                     (a)     credits for free goods, allowances, trade, cash
and/or quantity discounts actually taken by the customer in such amounts as are
customary in the trade;

                     (b)     any tax, excise, or other governmental charges upon
or measured by the production, sales, transportation, delivery or use of said
Finished Product contained therein;

                      (c)     transportation and insurance charges and discounts
other than those described above;

                     (d)     fees paid to distributors, selling agents, group
purchasing organizations, managed care entities and other non-affiliated Third
Parties;

                     (e)     amounts repaid or credited by reason of rejections,
recalls, destruction or returns or because of rebates or chargebacks; and

4.

--------------------------------------------------------------------------------

                     (f)     taxes paid by VaxGen or its Affiliates to the
United States Government or an instrumentality thereof under 42 U.S.C. 300 aa-1
et seq.  or other similar legislation, or to a state of the United States,
insuring against liability arising out of the manufacture, use or sale of
Finished Product by VaxGen or its Affiliates.

          1.30    “Operating Profit” means the profits resulting from commercial
sales of the [ * ] and shall be equal to:  (a) Net Sales minus (b) the sum of [
* ].

          1.31    “Other Allowable Expenses” means those direct expenses [ * ]
that are specifically attributable to the commercialization of the [ * ], and
shall include, by way of example, and without limitation:  (i) the [ * ];
(ii) all [ * ] incurred to [ * ]; (iii) [ * ]; and (iv) [ * ].

          1.32    “Patent” means patents, applications for patent, provisional
applications for patent, and any patents issuing therefrom (including any
divisions, continuations, continued prosecution applications and
continuations-in-part thereof), and reexamination certificates, reissue patents,
patent extensions and patent term restorations.

          1.33    “Person” means an individual, corporation, partnership trust
or unincorporated organization.

          1.34    “Product Labeling” means:  (a) the FDA full prescribing
information for the Vaccine, including any required patient information; and
(b) all labels and other written, printed or graphic matter upon any container,
wrapper or any package insert or outsert utilized with or for the Vaccine.

          1.35    Quality Protocol”means an agreement that is mutually agreed by
the Parties (and appended at Exhibit C), and that defines and details the cGMP
quality and regulatory responsibilities and authority of VaxGen and Kaketsuken
under this Agreement.  

          1.36    “R&D Expenses” means the Direct Costs incurred by [ * ], in
the conduct [ * ] of the Agreement[ * ].  “R&D Expenses” shall include the [ * ]
incurred by [ * ] in carrying out the functions described in the previous
sentence, including [ * ]. Any financial support received from [ * ] shall be [
* ]. In the event that [ * ].

          1.37    “Regulatory Agency” means any supranational, national,
regional, state, provincial or local regulatory agency, department, bureau,
commission, council or other governmental entity, responsible for the granting
of any approvals, licenses, registrations or authorizations necessary for the
commercial manufacture, use, storage, importation, export, transport or sale of
the Vaccine in a regulatory jurisdiction.

          1.38    “Regulatory Approvals” means any approvals (including, but not
limited to, BLA approval, labeling, pricing and reimbursement approvals),
product, biologic and/or establishment licenses, registrations or authorizations
of any federal, state or local regulatory agency, department, bureau or other
governmental entity, necessary for the commercial manufacture, use, storage,
importation, export, transport or sale of the Vaccine in the Field in such
regulatory jurisdiction.

5.

--------------------------------------------------------------------------------

          1.39    “Regulatory and Manufacturing Development Expenses”means those
Direct Costs incurred by Kaketsuken in supporting VaxGen’s non-clinical studies
and human clinical trials of Vaccine in the Territory, including without
limitation: (a) [ * ]; (b) [ * ]; (c) [ * ]; (d) [ * ].

          1.40    “Secondary Manufacture” or “Secondary Manufacturing” means the
formulation, filling, finishing and packaging of Bulk Product to create Finished
Product.

          1.41    “Specifications” means those specifications for Bulk Product
and Finished Product (as the case may be) set forth on Exhibit A. 

          1.42    “Steering Committee” shall have the meaning set forth in
Section 2.3.

          1.43    “Term” means the period commencing on the Effective Date and
ending, unless renewed per Section 16.1, on the tenth anniversary of the date of
FDA marketing approval of the Vaccine.

          1.44    “Territory” means the United States.

          1.45    “Third Party” means any entity other than Kaketsuken or VaxGen
and their respective Affiliates.

          1.46    “Transfer Price” shall have the meaning set forth in Section
8.1(b).

          1.47    “TSE” means transmissible spongiform encephalopathy.

          1.48    “United States” means the United States, its territories and
possessions and the Commonwealth of Puerto Rico.

          1.49    “USDA” means the United States Department of Agriculture.

          1.50    “Vaccine” means that certain live, attenuated, cold-adapted
smallpox vaccine incorporating the LC16m8 vaccinia virus strain, developed
originally by Chiba.

          1.51    “VaxGen Know-How” means any Information owned or Controlled by
VaxGen either:  (a) as of the Effective Date; or (b) during the term of this
Agreement, that is useful or necessary in the clinical development, Regulatory
Approval, commercialization, marketing or manufacture of the Vaccine for use in
the Field in the Territory. 

          1.52    “VaxGen Patents” means those Patents owned or Controlled, as
of the Effective Date or thereafter, by VaxGen or its Affiliates that cover the
manufacture, use, sale, offer for sale or importation of the Vaccine in the
Field and in the Territory.

6.

--------------------------------------------------------------------------------

ARTICLE 2

OVERVIEW

          2.1      Purpose.  The purpose of this Agreement is to establish a
collaboration through which the Parties, collectively, shall manufacture
Vaccine, conduct non-clinical and clinical trials, seek FDA Regulatory Approval
and commercialize Vaccine in the United States in an expeditious manner.  The
Parties may also collaborate with respect to the exchange of information and
further licensing of intellectual property and conducting non-clinical and
clinical trials so as to obtain Regulatory Approval outside of the United States
in an effort to increase the number of people to whom the Vaccine may be
administered.

          2.2      Commercial Principles.  The Parties intend that profits
earned from commercial sales of the Finished Product pursuant to the terms of
this Agreement shall be shared [ * ].  The Parties hereby agree that they will
so order the commercial arrangements of the collaboration so as to be consistent
with this principle.

          2.3      Steering Committee.  The Parties intend to facilitate the
successful execution of activities under this Agreement primarily through a
steering committee (the “Steering Committee”) which will have decision making
authority with respect to, without limitation, the development, clinical trials,
regulatory filing and commercialization of the Vaccine for the Territory. The
Steering Committee shall be comprised of an equal number of representatives from
each of VaxGen and Kaketsuken.  The Steering Committee shall meet telephonically
or in person quarterly, or more often as the Parties mutually agree.  The
Parties shall use commercially reasonable efforts and cooperate with one another
in carrying out their respective obligations hereunder. 

ARTICLE 3

LICENSES

          3.1      License Grant to VaxGen. 

                     (a)     Subject to the conditions and limitations set forth
in this Agreement, Kaketsuken hereby grants to VaxGen an exclusive license under
Kaketsuken Patents, Kaketsuken Know-How (and Kaketsuken Inventions (pursuant to
Section 11.1(b)) to use, develop, finish, have finished Bulk Product, and use,
offer for sale and sell the Finished Product, in the Territory for use in the
Field.  Notwithstanding the foregoing, Kaketsuken shall retain the exclusive
ownership of Kaketsuken Patents, Kaketsuken Know-How and Kaketsuken Inventions,
and Kaketsuken shall retain the exclusive right to manufacture Bulk Product.

                     (b)     Kaketsuken shall not grant to VaxGen the right to
grant sublicenses, except the right to grant a sublicense to offer for sale and
sell the Finished Product in the Territory in the Field with Kaketsuken’s prior
written approval, which shall not be unreasonably withheld.

          3.2       Rights of First Refusal: Europe.     Kaketsuken hereby
grants to VaxGen for the Term of this Agreement, a right of first refusal to
acquire an exclusive license to develop and commercialize the Vaccine in Europe
(or any country thereof) for use in the Field (“European Project”), as set forth
in this Section 3.2.

7.

--------------------------------------------------------------------------------

                     (a)     During the Term and before Kaketsuken grants to a
Third Party any license for the European Project, except [ * ]  related
entities, Kaketsuken shall provide to VaxGen in writing the opportunity to
consider whether it is interested in acquiring the license for the European
Project. Kaketsuken shall provide to VaxGen under a binder of
confidentiality information and data and offer material terms of a
license agreement concerning the European Project. 

                     (b)     VaxGen shall have [ * ] following receipt of such
information and terms of offer, in which to inform Kaketsuken in writing that it
is so interested and accept the material terms of offer of the license
agreement.

                     (c)     If VaxGen informs Kaketsuken that it is so
interested, the Parties shall negotiate in good faith for [ * ] the details of
the license agreement in accordance with the material terms of offer, which
shall be set forth in either an executed license agreement or an executed
legally binding letter of intent.

                     (d)     If VaxGen fails to notify Kaketsuken of its
interest in writing within [ * ], or if the Parties fail to execute a binding
agreement or letter of intent within [ * ], Kaketsuken may proceed to develop
and commercialise the European Project with no further accountability to VaxGen
for such opportunity.

                     (e)     In the case under Section 3.2(d) and if Kaketsuken
offers an opportunity to a Third Party to consider a license agreement,
Kaketsuken shall not offer terms objectively more favorable to the Third Party
than those last offered to VaxGen. If and when Kaketsuken and such Third Party
negotiate the terms of a license agreement and in the course of such negotiation
the terms of the agreement vary from those last offered by Kaketsuken to VaxGen
in that they are more favorable to the Third Party, then in such case, prior to
entering into any binding agreement with such Third Party, Kaketsuken shall
first provide VaxGen an opportunity to enter into that same agreement under the
same revised terms. VaxGen shall have [ * ] following the offer of such
opportunity in which to answer in writing whether or not it would accept the
offer of the agreement.

                     (f)     In the case under Section 3.2(e) and if VaxGen
fails to answer within [ * ] to the offer, Kaketsuken may proceed to develop and
commercialise the European Project with no further accountability to VaxGen for
such opportunity.   

          3.3       Negotiation Rights:  Other Territories.  For the territories
other than those of the Territory, Europe, Japan and Asia (“Other Territory”),
Kaketsuken shall first seek the possibility of co-commercializing the Vaccine
with VaxGen as its partner, if VaxGen offers conditions which Kaketsuken deems
as substantially non-inferior to those offered by other entities and acceptable
for Kaketsuken for co-commercializing.

8.

--------------------------------------------------------------------------------

          3.4       Grant-back and Use of [ * ].

                     (a)     Where VaxGen [ * ], it shall then provide to
Kaketsuken [ * ].  Kaketsuken shall keep all such [ * ] without prior written
notice to VaxGen. 

                     (b)     Notwithstanding Section 3.4(a), Kaketsuken [ * ] in
its efforts to [ * ], and if Kaketsuken seeks to [ * ] it may [ * ].

                     (c)     Notwithstanding Section 3.4(a), if Kaketsuken
wishes to [ * ], Kaketsuken may [ * ], and may [ * ], provided that Kaketsuken
shall have first [ * ].

                     (d)     If Kaketsuken [ * ], it shall then provide to
VaxGen [ * ] relevant to [ * ]. VaxGen shall maintain all such [ * ].

ARTICLE 4

NON-CLINICAL AND CLINICAL DEVELOPMENT

          4.1       Current Status.  Prior to the Effective Date, Chiba, and now
Kaketsuken, have developed the Vaccine for commercialization and use in the
Field in Japan.  In that regard, Chiba and Kaketsuken have conducted clinical
trials and have filed for and received Regulatory Approval in Japan, and
Kaketsuken is now in possession of the regulatory dossier and other Information
used in connection with such Regulatory Approval. 

          4.2       Development Roles in the Territory.  The Parties shall
collaborate with respect to the development of the Vaccine in the Field in the
Territory.  VaxGen shall be solely responsible for [ * ].  Kaketsuken shall be
responsible for [ * ].  Kaketsuken shall also [ * ] upon VaxGen’s request.  In
addition, Kaketsuken shall [ * ]. 

          4.3       Consent for Specific Development Program.  VaxGen shall [ *
]. In the event [ * ], they shall be conducted in the Territory in compliance
with all legal and regulatory requirements of the Territory.  As sponsor of any
clinical trials of the Vaccine in the Territory, VaxGen shall properly obtain
informed consent from those participating as clinical trial subjects.  Further,
VaxGen shall be solely responsible for disclosure of known risks of the Vaccine
and shall provide appropriate FDA warnings to those dispensing and those
receiving the Vaccine in the Field and the Territory.  Kaketsuken shall provide
non-clinical, clinical and regulatory advice and consultation upon VaxGen’s
reasonable request.

          4.4       Regulatory Applications.   VaxGen shall be responsible for
preparing and filing and shall own the applications for Regulatory Approval of
the Vaccine in the Territory, i.e. the IND, the BLA and the drug master file,
but excluding any files and applications concerning the drug substance.  VaxGen
will file all such applications in its own name and shall be responsible for
prosecuting such applications.  Kaketsuken shall file (via VaxGen as an agent if
required by the FDA), the drug substance master file and site information (IND
stage) and other files describing the drug substance if required by the FDA at
the BLA stage.  To support VaxGen in its Regulatory Approval efforts, Kaketsuken
shall review and provide corrections to VaxGen’s draft IND, VaxGen’s IND
amendments, drug master file, draft BLA and BLA Supplements as well as to their
equivalents in areas other than the United States where Kaketsuken licenses
VaxGen to seek marketing approval for the Vaccine.  Likewise, VaxGen shall
review and provide corrections to the Kaketsuken drug substance master file and
other regulatory documents to be filed with the FDA or other Regulatory Agencies
in areas other than the US where Kaketsuken licenses VaxGen to seek marketing
approval for the Vaccine.

9.

--------------------------------------------------------------------------------

          4.5       Regulatory Meetings and Correspondence.  Notwithstanding
anything herein to the contrary, VaxGen or its agent shall have exclusive
responsibility for correspondence and for any official communications with the
FDA or any other Regulatory Authority regarding the Vaccine in the Field in the
Territory.

          4.6       Expenses.  VaxGen shall be responsible for [ * ] incurred by
[ * ].  Such costs incurred [ * ] within [ * ] of receiving a written invoice [
* ]. VaxGen shall have [ * ] following receipt of written notification [ * ]. 
If VaxGen fails to [ * ] within [ * ], it shall be deemed that [ * ].

ARTICLE 5

MANUFACTURE AND SUPPLY OF MATERIALS FOR DEVELOPMENT PROGRAM

          5.1       Supply of Bulk Product and Finished Product For Development
Program.  Kaketsuken shall manufacture and supply to VaxGen Finished Product or
Bulk Product sufficient for VaxGen’s use to conduct non-clinical studies and
clinical trials in the Territory, free of charge.  Such supply shall consist of:

          a)  [ * ], released under Japanese specifications for animal studies

          b)  [ * ], to support fill/finish process development

          c)  [ * ] that meets mutually agreed specifications and was produced
under cGMP, for use in clinical trials.

Notwithstanding any other section, Kaketsuken’s obligation under this Section
5.1 shall be limited to the manufacture and supply of the materials detailed in
Sections 5.1(a)-(c) above.  In the event VaxGen requires any amounts of Bulk
Product or Finished Product over and above these amounts, the Parties shall meet
and discuss the matter, with the understanding that [ * ].

ARTICLE 6

COMMERCIAL MANUFACTURE AND SUPPLY

          6.1       General Rights and Responsibilities of the Parties.

                      (a)     Kaketsuken shall have the exclusive right and
obligation, using commercially reasonable efforts, to manufacture and supply
VaxGen’s requirements for Bulk Product for Secondary Manufacture by VaxGen or
its subcontractor, for commercial distribution and sale in the Territory.

10.

--------------------------------------------------------------------------------

                     (b)     VaxGen shall have the right and obligation to use
commercially reasonable efforts to perform or have performed all Secondary
Manufacture of Bulk Product supplied by Kaketsuken, provided that prior written
notice of subcontractors is supplied to Kaketsuken. 

          6.2       General Principles.  The Parties shall closely coordinate
their activities hereunder in order to:  (i) minimize the time of the Vaccine’s
production cycle; (ii) minimize the time required to bring the Vaccine to
market; (iii) maintain low production cost; and (iv) comply with cGMP in their
manufacturing efforts.

          6.3       Kaketsuken Advisory Role.  Kaketsuken shall:  (i) deliver to
VaxGen all available documentation regarding the manufacturing and quality
control processes used by Kaketsuken in Secondary Manufacture; (ii) provide to
VaxGen reasonable manufacturing expertise, advice and know-how in its possession
and control and consultation services with respect to the manufacture and supply
of the Finished Product; and (iii) transfer to VaxGen all Kaketsuken Know-How
Information or Kaketsuken Materials necessary or useful to the Secondary
Manufacture, in each case in order to effect the general principles in Section
6.2.

          6.4       Kaketsuken’s Production Capacity and Scale-Up.

                     (a)     The total amount of production of Bulk Product by
Kaketsuken less the amount of Bulk Product used by Kaketsuken for its internal
demand shall be considered the “Capacity Limit”, and the total production
amount, the amount of internal demand and the Capacity Limit of each year shall
be mutually decided by the Parties. Kaketsuken’s obligations to supply VaxGen’s
requirements of Bulk Product are limited to amounts within this Capacity Limit,
subject to Section 6.4(b).

                     (b)     In the event that VaxGen determines that its
requirements for Bulk Product exceed the Capacity Limit, and provided that:  i)
VaxGen delivers to Kaketsuken written notice [ * ] to its requested delivery
date of such additional Bulk Product; and ii) the Parties have exchanged such
assurances and put in place such risk sharing and risk mitigation measures as
are consistent with good business judgment, then Kaketsuken agrees that it shall
scale-up production of the Bulk Product, in an amount to be mutually agreed by
the Parties.

          6.5       Forecasting. 

                     (a)     No later than [ * ] before delivery of Bulk Product
is needed, VaxGen shall present to Kaketsuken a [ * ] forecast for Bulk Product
based on the anticipated market demand for the Vaccine in the Territory for each
quarter and, on acceptance by Kaketsuken, the forecast shall become an agreed
forecast between the Parties (“Forecast”).  The Forecast shall be updated [ *
].  The [ * ] of the Forecast will be a firm commitment to purchase Bulk Product
(the “Firm Order”) and projections for the [ * ] of such forecast shall
represent VaxGen’s good faith estimates of future purchase amounts.  VaxGen
agrees to purchase all Bulk Product supplied by Kaketsuken in accordance with a
Firm Order and accepted by VaxGen pursuant to Section 6.10. 

                     (b)     In the event that VaxGen decreases or cancels a
Firm Order for a given quarter, Kaketsuken shall use commercially reasonable
efforts to wind down or reduce any manufacturing then occurring or planned to
produce doses of the applicable Bulk Product, and VaxGen shall reimburse
Kaketsuken for all [ * ] by Kaketsuken in the manufacture and supply of Bulk
Product in fulfilling its obligation to meet the Firm Order.

11.

--------------------------------------------------------------------------------

          6.6       Failure to Supply.  

                     (a)     In the event that Kaketsuken reasonably believes
that it will fall short of its obligations to manufacture Bulk Product under a
Forecast for a given quarter by [ * ], it shall give prompt written notice of
such belief to VaxGen. 

                     (b)     In the event: Kaketsuken fails on [ * ] in [ * ] to
deliver to VaxGen [ * ] of VaxGen’s Firm Order for Bulk Product for a given
quarter (“Supply Disruption”), except when such Supply Disruption is the result
of Force Majeure as defined in Section 18.3; or Kaketsuken is unable to or
declines to scale-up production capacity as agreed between the Parties in
accordance with Section 6.4(b) (and where VaxGen has supplied the required
notice under such Section 6.4(b)) (“Capacity Shortage”);or if the Parties
mutually agree that it is otherwise in their best interests that VaxGen
undertake some or all of the manufacture of Bulk Product for sale in the
Territory the following shall occur:

                               (i)     Kaketsuken shall use its reasonable[ * ]
best efforts to obtain the requisite consents from Chiba Prefecture, the
Japanese Government and any and all other authorities for technology transfer of
all relevant Information, Kaketsuken Know-How, Kaketsuken Materials and other
technology necessary or useful for the commercial manufacture of Bulk Product
for the Territory, to VaxGen or to its contract manufacturer.

                               (ii)     Kaketsuken shall, upon VaxGen’s request,
and to the extent under Kaketsuken’s Control, make available to VaxGen or its
contract manufacturer for Bulk Product, and grant the right to use, all relevant
Information, Kaketsuken Know-How, Kaketsuken Materials and other technology
necessary or useful to the commercial manufacture of Bulk Product for the
Territory, provided that Kaketsuken obtained the consents as described in  (i)
above.

                               (iii)     Kaketsuken shall [ * ]; and

                               (iv)     With respect to all doses of Vaccine
that Kaketsuken is no longer supplying to VaxGen in Bulk Product form based upon
the mutual agreement of the Parties pursuant to this Section 6.6(b), VaxGen
shall not be obligated to pay to Kaketsuken the Transfer Price set forth in
Section 8.1 with respect to such doses, but instead shall owe to Kaketsuken the
amounts set forth in Section 8.3.

          6.7       Facilities.  Kaketsuken agrees to undertake the capital
investment and staffing commitments and to take all other actions necessary to
enable it to meet its manufacturing and supply obligations hereunder, including
the establishment of new facilities or remodeling of existing facilities, and
validating and obtaining licensure for such facility for such manufacture and
supply.  VaxGen agrees to undertake, or to cause its contract manufacturer to
undertake, the capital investment and staffing commitments and to take all other
actions necessary to enable it to meet its fill/finish Secondary Manufacturing
obligations hereunder, including the establishment of new facilities or
remodeling of existing facilities, and validating and obtaining licensure for
such facility for such Secondary Manufacture. 

12.

--------------------------------------------------------------------------------

          6.8       Specifications.  Kaketsuken shall manufacture and supply
Bulk Product and Finished Product for the specific development program in
accordance with the applicable Specifications.  Kaketsuken shall manufacture and
supply Bulk Product for commercial supply to VaxGen in accordance with the
applicable Specifications, cGMP, and/or any requirements mutually agreed upon by
the Parties, VaxGen Quality Standards as described in the Quality Protocol, and
other relevant governmental laws, rules and regulations.  VaxGen shall, or shall
cause its Third Party fill/finish contract manufacturer, to conduct all
Secondary Manufacture in accordance with the applicable Specifications, cGMP,
VaxGen Quality Standards as described in a relevant Quality Protocol, as
appropriate, and other relevant governmental laws, rules and regulations in the
Territory.

          6.9       Delivery and Shipment.  Kaketsuken shall provide VaxGen with
all information needed to enable VaxGen to obtain import permits, USDA permits
and CDC permits for the Bulk Product and Finished Product. Kaketsuken shall be
responsible for labeling and packaging such Bulk Product and Finished Product
consistent with exportation, importation and carrier guidelines.  VaxGen shall
be responsible for obtaining in a timely fashion the appropriate importation
permits.  Finished Product and Bulk Product shall be shipped [ * ] site.  Each
lot of Bulk Product or Finished Product so received shall be accompanied by an
official certificate of analysis attesting that such lot meets the relevant
Specifications.  Each lot will be shipped labeled as “Quarantine”, unless
Kaketsuken has been notified in writing, prior to shipment, of an alternative
shipment designation by VaxGen Quality Assurance.  A copy of the certificate of
analysis, as well as other relevant documentation (as specified in Exhibit C)
will be supplied to VaxGen Quality Assurance prior to shipment.

          6.10    Acceptance and Rejection.

                     (a)     Any lot of Finished Product or Bulk Product
released to VaxGen by Kaketsuken hereunder shall be received and accepted by
VaxGen subject to inspection, testing by VaxGen or its designated agent to
ensure that such lot meets the applicable Specifications and complies with the
warranties provided in this Agreement.  VaxGen shall be allowed a maximum of [ *
] from the date of receipt of all relevant documents (as set forth in the
Quality Protocol), after being translated into English, or [ * ] after receipt
of the lot, which ever is later, (“Inspection Period”) to provide written notice
to Kaketsuken of VaxGen’s acceptance or rejection of any portion or all of that
lot.  If VaxGen does not deliver such written notice to Kaketsuken by the end of
the Inspection Period, VaxGen shall be deemed to have accepted the shipment. 
Kaketsuken shall, as soon as is commercially feasible and after completion of
any corrective actions that are reasonably identified by a VaxGen quality
investigation and accepted by Kaketsuken, replace the rejected quantity of
Vaccine, subject to Section 6.10(b) and Section 6.10(c).

                     (b)     Promptly following any rejection by VaxGen of a lot
of Vaccine based upon reviewing it against the Specifications and warranties,
Kaketsuken can determine whether the rejected lot conformed to the applicable
Specifications and warranties.  If Kaketsuken does not agree with VaxGen on the
test results, the Parties shall select a mutually acceptable independent
laboratory to carry out tests on representative samples from the rejected
portion of the lot for the purposes of determining appropriate payment
liability.  The determination of the independent laboratory shall be binding on
both Parties, and shall determine VaxGen’s obligations to pay for, or
Kaketsuken’s obligations to replace, the lot in question.  However, VaxGen
Quality Assurance is solely responsible for releasing any lot of Vaccine for its
intended use, as described in the Quality Protocol.

13.

--------------------------------------------------------------------------------

                     (c)     If it is determined, either by the Parties’ mutual
agreement or by such independent laboratory, that the rejected lot of Vaccine
did not conform to the applicable Specifications and/or warranties, Kaketsuken
shall, as promptly as is commercially reasonable, replace such rejected lot with
a conforming lot as provided in Section 6.10(a) above.  [ * ]  Rejected lots
shall be disposed of [ * ] in accordance with Kaketsuken’s instructions and
VaxGen’s quality assurance procedures.

                     (d)     In the event that VaxGen has paid the Transfer
Price to Kaketsuken for Vaccine which Kaketsuken agrees or the independent
laboratory determines does not conform to the Specifications and warranties,
VaxGen shall receive a credit to its account for such amounts actually paid to
Kaketsuken for such non-conforming Vaccine[ * ].

                     (e)     If the independent laboratory determines that the
rejected lot did conform to the Specifications and warranties[ * ].

ARTICLE 7

REGULATORY ISSUES

          7.1     Compliance.

                     (a)     Kaketsuken shall obtain and maintain, and shall
require all of its contractors to obtain and maintain, all necessary permits,
registrations and licenses required to manufacture and supply Bulk Product
and/or Finished Product under this Agreement.  Kaketsuken shall, and shall
require all of its agents to manufacture and handle Bulk Product and/or Finished
Product manufactured and supplied by Kaketsuken hereunder in accordance with all
laws, rules and regulations promulgated by the applicable Regulatory Agency, and
in compliance with cGMP, and/or any requirements mutually agreed upon by the
parties, and the Quality Protocol.

                     (b)     VaxGen, or its Third Party fill/finish contract
manufacturer, shall obtain and maintain all necessary permits, registrations and
licenses required to manufacture Finished Product under this Agreement.  VaxGen
shall manufacture, and/or require its agents and licensees to manufacture,
Finished Product in accordance with all applicable federal, state and local
laws, government regulations, and in compliance with cGMP.

          7.2     Audits By VaxGen.  VaxGen shall have the right during normal
business hours and upon reasonable notice to Kaketsuken, to inspect and audit in
a reasonable manner Kaketsuken’s manufacturing and other facilities in order to
ensure its compliance with its obligations under Section 7.1(a), including the
inspection and audit of all batch records and lot release records for all lots
of Bulk Product and Finished Product supplied by Kaketsuken hereunder.  VaxGen
will perform such an audit [ * ] according to VaxGen vendor qualification
procedures.  VaxGen’s Quality Department retains the right to inspect or audit
Kaketsuken on a “for cause” basis as a result of any product quality
investigation or suspected failure of Kaketsuken to meet its obligations.  
VaxGen will notify Kaketsuken of an impending “for cause” audit in writing and
will schedule the audit at the first available opportunity for VaxGen
personnel.  Kaketsuken shall use commercially reasonable efforts to obtain for
VaxGen substantially similar audit rights from its contractors hereunder. 

14.

--------------------------------------------------------------------------------

          7.3     Regulatory Audits.

                     (a)     Kaketsuken shall allow, and shall require all of
its contractors to allow, representatives of the FDA and any other Regulatory
Agency with jurisdiction over the manufacture, marketing and distribution of the
Product in a relevant territory to tour and inspect all facilities utilized by
Kaketsuken and its contractors in the manufacture, testing, packaging, storage,
and shipment of Vaccine sold under this Agreement, and shall cooperate with such
representatives in every reasonable manner.  Kaketsuken shall promptly notify
VaxGen of any impending inspection (prior notice) or of the arrival of FDA
representatives, or other Regulatory Agency at Kaketsuken (no prior notice), and
shall allow representatives of VaxGen to be present at the facilities so
inspected.  Kaketsuken shall provide VaxGen with a copy of any FDA Form 483
notices of adverse findings, establishment inspection reports (EIRs), regulatory
letters (e.g. Warning Letters) or similar notifications it receives from any
other governmental authority setting forth adverse findings or non-compliance
with any applicable laws, regulations or standards relating to the Vaccine
within [ * ] of its own receipt thereof.  Kaketsuken shall also provide VaxGen
with a copy of its proposed written response to such governmental authority
before submission and shall incorporate any changes thereto which VaxGen may
reasonably request.

                     (b)     For regulatory inspections that are not
specifically related to the manufacture, testing, packaging, storage, or
distribution of the Vaccine under this Agreement, but may impact activities
performed pursuant to this agreement, Kaketsuken will promptly notify VaxGen of
the impending inspection.  Kaketsuken will provide, either in a redacted form or
in written summary form, copies of any regulatory notice of adverse findings. 
Where specific findings may directly impact the quality of the Vaccine supplied
under this Agreement, Kaketsuken will provide VaxGen with a proposed written
response before submission to the authority and shall incorporate any changes
thereto which VaxGen may reasonably request.

          7.4     Quality Protocol.  As required by cGMP, VaxGen has sole
responsibility for assuring the quality and releasing any Bulk Product
manufactured by Kaketsuken for VaxGen’s use.  The roles and responsibilities of
both Kaketsuken and VaxGen under cGMP are specifically defined in the Quality
Protocol attached at Exhibit C.  The Quality Protocol has been approved by the
responsible Quality and Regulatory officials of both Kaketsuken and VaxGen. The
Parties shall fully comply with the obligations and responsibilities as set
forth in the Quality Protocol.

ARTICLE 8

TRANSFER PRICE; PROFIT SHARING; OTHER PAYMENTS

          8.1     Transfer Price.

                     (a)     In consideration of Kaketsuken’s supply of Bulk
Product to VaxGen for commercial use, VaxGen shall pay Kaketsuken a transfer
price.

15.

--------------------------------------------------------------------------------

                     (b)     The Parties agree that for the Term of this
Agreement the transfer price for Bulk Product shall be [ * ] (the “Transfer
Price”).

                     (c)     The first Transfer Price for each US-dose
equivalent [ * ] of Bulk Product having a titer sufficient to meet US standards
[ * ]  supplied by Kaketsuken to VaxGen hereunder for commercial use is
provisionally set at [ * ] (the “Provisional Transfer Price”), equating to [ *
].

                     (d)     The Parties understand that [ * ], and that, as [ *
] it may be necessary to [ * ].  The Parties agree that [ * ], they will meet
and agree in good faith upon [ * ].

                     (e)     The Transfer Price shall be subject to an annual
adjustment upon each anniversary of the Effective Date to account for [ * ].  
Such adjusted Transfer Price shall be the Transfer Price for the following
calendar year (e.g., an adjustment in March 2004 is applicable to 2005 calendar
rates), subject to further adjustment on the following anniversary of the
Effective Date.

                     (f)     All payments due under this Section 8.1 shall be
made within [ * ] of VaxGen’s receipt of Bulk Product.

                    (g)     At any time, either Party may request an adjustment
to the Transfer Price, based on reasonable grounds, including without
limitation, material changes in the economic, marketing and regulatory
environments or in manufacturing costs that affect the transactions described in
this Agreement.  In such an event, the Parties shall meet and negotiate such new
Transfer Price in good faith, governed by the terms in Section 8.1(b).

          8.2     Profit Sharing.

                     (a)     During the Term, for as long as Kaketsuken supplies
Bulk Product to VaxGen for commercial sale, VaxGen and Kaketsuken shall share in
all Operating Profit in the ratio: [ * ] VaxGen; [ * ] Kaketsuken.  Within [ * ]
of the end of each of the [ * ] and within [ * ] of the end of the [ * ]
calendar quarter of each of VaxGen’s fiscal years following the First Commercial
Sale, VaxGen shall report to Kaketsuken its Gross Sales Revenue and Net Sales
derived therefrom and the basis of calculation of such Net Sales, as well as [ *
] factored into the computation of Operating Profit and accrued during such
quarter with respect to the Vaccine.  VaxGen shall make payment to Kaketsuken of
Kaketsuken’s share of such Operating Profit with each such quarterly report[ *
].  The reports and payments for the [ * ] of each fiscal year may include
reconciliations and year-end adjustments with respect to previous quarters. 

                     (b)     Upon first commercial sale, the Parties shall
mutually agree as to a certain Net Sales volume target (the “Sales Target”) for
sales of the Vaccine for the [ * ].  VaxGen shall recoup its [ * ], and
Kaketsuken shall recoup its [ * ] (collectively, “Development Expenses”), up to
that date on a [ * ] over such [ * ] on a per unit basis as a function of the
following:  [ * ]. VaxGen [ * ] incurred after the First Commercial Sale shall
be considered an [ * ] and deducted from Net Sales to calculate Operating
Profit.  In the event that Kaketsuken has [ * ] after First Commercial Sale, the
Parties shall meet and agree in good faith via the Steering Committee whether to
[ * ].  After the First Commercial Sale, the parties will meet and agree in good
faith upon a revised Sales Target if necessary.

16.

--------------------------------------------------------------------------------

                     (c)     In the event that Operating Profit as defined in
Section 1.30 is [ * ] in a particular quarter[ * ].

                     (d)     In the event that Operating Profit as defined in
Section 1.30) is [ * ] in a particular quarter, costs attributed to [ * ] during
such quarter and calculated according to GAAP shall be reimbursed to the Parties
from Net Sales in the following order:

                              (i)          First, [ * ]

                              (ii)        Then, [ * ]

                              (iii)       Then [ * ]

                              (iv)        Then [ * ]

                              (v)         Then, in equal absolute amounts, each
Parties’ [ * ] above until one Party has received the appropriate quarterly
reimbursement.

                               (vi)        Any remaining balance shall be
applied to the partial reimbursement of the other Party’s [ * ], and any
unreimbursed amount remaining shall be carried over to the next quarter and
reimbursed prior to any reimbursement of [ * ] in such quarter.

                     (e)     In any given quarter, the [ * ] deduction in
calculating Operating Profit shall not exceed [ * ] without the prior approval
of the Steering Committee.

                     (f)     For the avoidance of doubt, only those [ * ]
directly and specifically related to [ * ] shall be deducted from Net Sales in
calculating at Operating Profit per Section 8.2 (a).

                     (g)     Kaketsuken shall be responsible for [ * ].

          8.3     Royalty and Tech Transfer Payments.  In the event VaxGen or
its contract manufacturer manufactures Bulk Product, VaxGen shall pay to
Kaketsuken [ * ]. In such event, VaxGen shall not pay Kaketsuken any Transfer
Price for such Bulk Product, nor share with Kaketsuken any Operating Profit. 
VaxGen shall pay Kaketsuken a [ * ] payable upon [ * ] of VaxGen’s or its
contract manufacturer’s manufacturing site, as well as [ * ].

ARTICLE 9

PROMOTION AND MARKETING; TRADEMARKS

          9.1     VaxGen’s Sales. VaxGen shall have the exclusive right to
commercialize the Vaccine in the Field in the Territory.  As appropriate, VaxGen
may consult Kaketsuken with respect to the prices for the Vaccine, provided that
VaxGen shall solely determine the pricing of the Vaccine in the Territory.

          9.2     Vaccine Trademark.  VaxGen shall consult in good faith with
Kaketsuken prior to VaxGen determining what trademark to use with the Vaccine
for sales in the Territory (the “Vaccine Trademark”).  VaxGen shall register and
maintain registration of the Vaccine Trademark in the Territory, and shall pay
for [ * ].  VaxGen shall determine in its sole discretion what action, if any,
to take in response to the infringement, or threatened infringement of such
trademark.

17.

--------------------------------------------------------------------------------

          9.3     Promotional Materials.  VaxGen will provide review copies of
promotional materials to Kaketsuken and will take Kaketsuken’s comments into
account during the finalization of such materials.  After such consultation,
VaxGen will file all sales representative training materials and all written,
printed, graphic, electronic, audio or video matter, including but not limited
to, journal advertisements, sales visual aids, leave items, formulary binders,
reprints, direct mail, direct-to-consumer advertising, internet postings,
broadcast advertisements, and sales reminder aids intended for use or used by
VaxGen in connection with any promotion of the Vaccine in the Territory
(“Product Promotional Materials”) with the FDA.  VaxGen shall own all right,
title and interest in and to the Product Promotional Materials, including all
copyrights appurtenant thereto.

          9.4     Trade Dress, Logos, and the Like.  VaxGen shall be the sole
owner of all trade dress, logos, slogans, designs and copyrights specifically
developed for or used on or in connection with the Vaccine in the Territory.

ARTICLE 10

CONFIDENTIAL INFORMATION

          10.1    Confidential Information.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that the receiving Party shall keep confidential, and shall not publish or
otherwise disclose or use for any purpose other than as provided for in this
Agreement, any Information and other information and materials furnished to it
by the other Party pursuant to this Agreement or any Information developed
during the course of the activities performed hereunder (collectively,
“Confidential Information”), except to the extent that it can be established by
the receiving Party that such Confidential Information:

                     (a)     was already known to the receiving Party, other
than under an obligation of confidentiality, at the time of disclosure by the
other Party, as evidenced by the prior written records of the receiving Party;

                     (b)     was generally available to the public or otherwise
part of the public domain at the time of its disclosure to the receiving Party;

                     (c)     became generally available to the public or
otherwise part of the public domain after its disclosure to the receiving Party,
and other than through any act or omission of the receiving Party in breach of
this Agreement;

                     (d)     was disclosed to the receiving Party, other than
under an obligation of confidentiality, by a Third Party who had no obligation
to the disclosing Party not to disclose such information to others; or

                     (e)     was independently developed by employees of the
receiving Party who had no knowledge of or access to the Confidential
Information of the other Party.

18.

--------------------------------------------------------------------------------

          The non-disclosure and non-use obligations under this Section 10.1
shall terminate upon the later of:  (i) [ * ] following the expiration or
termination of this Agreement, or (ii) [ * ] from the Effective Date.

          10.2    Authorized Disclosure.

                     (a)     Each Party may disclose Confidential Information
hereunder to the extent such disclosure is allowed under Section 10.1.  Each
Party may disclose Confidential Information as is reasonably necessary in
sublicensing its rights, (and, in the case of Kaketsuken, provided that
Kaketsuken first offered VaxGen the opportunity to obtain a license pursuant to
Section 3.2 and Section 3.3 prior to sublicensing such rights), to the extent
such sublicensing is permitted under this Agreement, or in prosecuting or
defending litigation, or in complying with applicable governmental regulations,
provided, however, that if a Party is required by law or regulation to make any
such disclosures of the other Party’s Confidential Information it will, except
where impracticable for necessary disclosures (for example in the event of
medical emergency) give reasonable advance notice to the other Party of such
disclosure requirement (e.g., filings with the Securities and Exchange
Commission and stock markets) and, will use its reasonable efforts to secure
confidential treatment of such Confidential Information required to be
disclosed, unless in the judgment of such disclosing Party’s legal counsel such
Confidential Information is legally required to be fully disclosed. 

                     (b)     In addition, and with prior notice to the other
Party of each Third Party with whom a confidential disclosure agreement is being
entered into, each Party shall be entitled to disclose, under a binder of
confidentiality containing provisions at least as protective as those of this
Article 10, Confidential Information to any Third Party for the purpose of
carrying out the purposes of this Agreement.  Nothing in this Article 10 shall
restrict any Party from using for any purpose in accordance with this Agreement
any Confidential Information independently developed by it during the course of
conducting hereunder, or from using Confidential Information that is
specifically derived from non-clinical or clinical trials to carry out
marketing, sales or professional services support functions as is customary in
the pharmaceutical industry.

          10.3    Publicity.  The Parties agree that the public announcement of
the execution of this Agreement shall be substantially in the form of the press
release to be mutually agreed to by the Parties.  Any other publication, news
release or other public announcement relating to this Agreement or to the
performance hereunder, shall first be reviewed and approved by both Parties,
which approval shall not be unreasonably withheld; provided, however, that any
disclosure which is required by law as advised by the disclosing Party’s counsel
may be made without the prior consent of the other Party, although the other
Party shall be given prompt notice of any such legally required disclosure and
to the extent practicable shall provide the other Party an opportunity to
comment on the proposed disclosure.  In this regard, the Parties recognize that
VaxGen is a publicly-held company, and that VaxGen will need to provide
information regarding the status of the Vaccine to the investment community from
time to time, subject to the procedures set forth in the preceding sentence. 
The Parties acknowledge that VaxGen will be obligated to file a redacted copy of
this Agreement with the U.S. Securities and Exchange Commission. 

19.

--------------------------------------------------------------------------------

ARTICLE 11

OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS

          11.1    Ownership.

                     (a)     Subject to the licenses granted hereunder,
Kaketsuken shall solely own all right, title and interest in the Kaketsuken
Know-How and Kaketsuken Patents, and VaxGen shall solely own all right, title
and interest in the VaxGen Know-How and VaxGen Patents. 

                     (b)     Kaketsuken shall own all Inventions and Information
discovered, generated, conceived or reduced to practice solely by one or more
employees or consultants of Kaketsuken during the Term of and pursuant to the
Agreement (“Kaketsuken Inventions”).  Kaketsuken shall also retain sole
ownership and exclusive rights to patent of all Inventions, improvements or
materials that are developed and approved in the Territory under Article 5 and
Article 4.

                     (c)     VaxGen shall own all Inventions discovered,
generated, conceived, or reduced to practice solely by one or more employees or
consultants of VaxGen during the Term of and pursuant to the Agreement, subject
to Section 11.1(b) (‘‘VaxGen Inventions”).  VaxGen shall [ * ], provided that
Kaketsuken obtains VaxGen’s prior written approval, not to be unreasonably
withheld.

                     (d)     Subject to Section 11.1(b) and (c), Inventions or
improvements conceived or reduced to practice during the Term and pursuant to
the Agreement jointly by both Parties shall be [ * ].

          11.2    Patent Prosecution.   Kaketsuken shall have the sole right,
but not the obligation, to file applications for, prosecute and maintain the
Kaketsuken Patents.  VaxGen shall have the sole right, but not the obligation,
to file applications for, prosecute and maintain the VaxGen Patents.  VaxGen
shall have the first right, but not the obligation to file applications for,
prosecute and maintain patents on Joint Inventions in the Territory.  In the
event VaxGen chooses not to so file an application, prosecute or maintain a
patent on a Joint Invention, it shall inform Kaketsuken in writing, at which
time Kaketsuken shall have the right to file an application for, prosecute and
maintain the patent on such Joint Inventions. 

          11.3    Enforcement Rights.

                     (a)     If either Party learns of any infringement or
threatened infringement by a Third Party of the VaxGen Patents and/or the
Kaketsuken Patents, in each case, in the Field and in the Territory, such Party
shall promptly notify the other Party and shall provide such other Party with
all available evidence of such misappropriation or infringement.

                     (b)     VaxGen shall have the right, but not the
obligation, to institute, prosecute and control [ * ] any action or proceeding
with respect to infringement of any VaxGen Patents, Joint Patents or Kaketsuken
Patents in the Field and in the Territory, by counsel of its own choice. 
Kaketsuken shall have the right[ * ] to be represented in any such action by
counsel of its own choice.  If VaxGen fails to bring an action or proceeding or
otherwise take appropriate action in VaxGen’s discretion to abate such
infringement in the Field and in the Territory within a period of

20.

--------------------------------------------------------------------------------

[ * ] of notice by Kaketsuken to VaxGen requesting such action, Kaketsuken will
have the right, but not the obligation, to bring and control any such
infringement action relating to the VaxGen Patents, Joint Patents or the
Kaketsuken Patents by counsel of its own choice.  VaxGen will cooperate with
Kaketsuken in any such action or proceeding brought by Kaketsuken against a
Third Party, and shall have the right to consult with Kaketsuken and to
participate in and be represented by independent counsel in such litigation at
its own expense.  If one Party brings any such action or proceeding under this
Section 11.3(b), the other Party agrees to be joined as a party plaintiff to the
extent necessary to prosecute the action or proceeding and to give the first
Party reasonable assistance and authority to file and prosecute the suit.  Any
amounts recovered by either Party pursuant to this Section 11.3(b) shall first
be used to reimburse the Parties for any legal expenses incurred pursuant to
such enforcement, and any remaining amounts shall be paid [ * ] to the enforcing
Party and [ * ] to the non-enforcing Party.

                     (c)     The Party that controls the prosecution of a given
action under this Section 11.3 shall also have the right to control settlement
of such action.

          11.4    Defense and Settlement of Third Party Claims.  If a Third
Party asserts that a patent, trade secret, or other intangible right owned by it
is infringed or misappropriated by the manufacture, use, sale, or offer for sale
of the Vaccine in the Field and in the Territory, then the Parties shall meet
and discuss in good faith the Parties’ responsibilities and strategy for the
defense or settlement of such Third Party claim.

ARTICLE 12

REPRESENTATIONS AND WARRANTIES

          12.1    Mutual Representations and Warranties.  Each of the Parties
hereby represents and warrants to the other Party as follows:

                     (a)     such Party:  (i) is a corporation or institute duly
organized, validly existing and in good standing under the laws of the state or
prefecture in which it is incorporated; (ii) has the corporate power and
authority and the legal right to own and operate its property and assets, to
lease the property and assets it operates under lease, and to carry on its
business as it is now being conducted; and (iii) is in compliance with all
requirements of applicable law, except to the extent that any noncompliance
would not have a material adverse effect on the properties, business, financial
or other condition of such Party and would not materially adversely affect such
Party’s ability to perform its obligations under this Agreement;

                     (b)     this Agreement is a legal and valid obligation
binding upon such Party and enforceable in accordance with its terms, and the
execution, delivery and performance of the Agreement by such Party does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a Party or by which it is bound, nor violate any law or regulation
of any court, governmental body or administrative or other agency having
jurisdiction over it.  Each Party expressly represents and warrants that it has
the full power and authority to enter into this Agreement and to carry out the
obligations contemplated hereby;

21.

--------------------------------------------------------------------------------

                     (c)     such Party has not, and during the term of the
Agreement will not, grant any right to any Third Party relating to its
respective Patents and know-how in the Field in the Territory which would
conflict with the rights granted to the other Party hereunder; and

                     (d)     it has taken all necessary corporate action on its
part to authorize the execution and delivery of this Agreement.  Each Party
expressly represents and warrants that it owns (in whole or in part) or Controls
all intellectual property that is the subject of the licenses and rights granted
to the other Party herein.

          12.2    Kaketsuken Representations and Warranties.  Kaketsuken
represents and warrants to VaxGen as follows:

                     (a)     that to the best of its knowledge as of the
Effective Date, the manufacture, use, importation, offer for sale or sale of the
Vaccine as contemplated hereunder does not infringe any Third Party intellectual
property right in the Territory;

                     (b)     that to the best of its knowledge as of the
Effective Date, all and only the true inventors of the subject matter claimed
are named in the Kaketsuken Patents and all such inventors have irrevocably
assigned all their rights and interests therein to Kaketsuken;

                     (c)     that with respect to all regulatory filings to
obtain Regulatory Approvals, the data and information in Kaketsuken’s
submissions are and will be, to the best of Kaketsuken’s knowledge, free from
fraud or material falsity, that the data and information in Kaketsuken’s
submissions are and will be accurate and reliable for purposes of supporting
approval of the submissions;

                     (d)     that all Bulk Product manufactured by Kaketsuken
and/or supplied to VaxGen for commercial sale under this Agreement:  (a) will
conform to the applicable Specifications, cGMP and/or any requirements mutually
agreed upon by the Parties; (b) will not be adulterated or misbranded within the
meaning of any applicable U.S. or other governmental law, rule, order or
regulation; and (c) will comply with all U.S. laws, regulations, rules,
standards, FDA approvals, registrations or permits, and all other regulatory
permits, approvals and licenses applicable to the manufacture and supply of such
Bulk Product;

                     (e)     Finished Product supplied to VaxGen for clinical
and non-clinical purposes under this Agreement will conform to the applicable
Specifications and any requirements mutually agreed upon by the Parties; and,

                     (f)     that it has sufficient rights to and interest in
the Kaketsuken Materials and the intellectual property relating to the
composition and manufacture of the Vaccine to grant to VaxGen the rights set
forth hereunder without infringing any Third Party rights.

          12.3    VaxGen’s Responsibility for Registration.   During the term of
the Agreement, VaxGen shall use its Best Efforts [ * ] in [ * ] and [ * ] in [ *
], from the date of this Agreement, and shall create and maintain competent and
appropriate number of staff in divisions of regulatory affairs, production, R&D
organization for this purpose.  In this context, “Best Efforts” means the same
level of effort as VaxGen would make to promote any major vaccine originated or
sold by VaxGen, with competent and appropriate number of staff in the
divisions.  VaxGen shall keep Kaketsuken advised of general market, economic,
and regulatory development that may affect the development and sale of the
Vaccine.

22.

--------------------------------------------------------------------------------

          12.4    Kaketsuken’s Responsibility for Registration.  During the Term
of the agreement, Kaketsuken shall provide appropriate levels of resource to
enables it to provide in a timely fashion other consultation and consents
provided for in this Agreement, and specifically those requested pursuant to
Section 4.3.

ARTICLE 13

COMPETITIVE TRANSACTIONS

          13.1    VaxGen shall not, for a period of five (5) years after
termination of this Agreement, develop, to file for obtain regulatory approval,
sell, commercialize and/or otherwise deal in the any product having a similar
activity to the Vaccine, and shall not during the term of this Agreement
develop, sell, commercialize and/or otherwise deal in any products which
substantially compete with, or adversely affect, the sales or commercialization
of the Vaccine in the Territory or Other Territory agreed including Europe,
without the prior written consent of Kaketsuken.

          13.2    The restriction under Section 13.1 shall be waived under the
following circumstances:

                     (a)     Termination of this Agreement by VaxGen for
Kaketsuken’s uncured material breach.

                     (b)     A determination by the FDA that the Vaccine is not
approvable in the Territory.

ARTICLE 14

INFORMATION AND REPORTS

          14.1    Records.  Each Party agrees to keep complete and accurate
records of its other activities carried out pursuant to this Agreement. 
Kaketsuken agrees to maintain all records according to cGMP requirements and to
provide copies of relevant records, as described in the Quality Protocol, for
VaxGen review and approval (where applicable). VaxGen and Kaketsuken shall
disclose and make available to each other upon written request and free of
charge all such records directly concerning Vaccine in the Field and in
Territory at any time during the Term.

          14.2    Complaints.  Each Party shall maintain a record of all
complaints it receives with respect to the Vaccine regardless of whether the
complaint pertains to the use of the Vaccine within or outside of the
Territory.  Each Party shall notify the other Party of any complaint pertaining
to Vaccine quality or with regulatory implications received by it in sufficient
detail and within two (2) business days after receipt of such complaint.   The
Parties shall investigate and respond to product quality complaints pursuant to
the procedures set forth in the Quality Protocol.

23.

--------------------------------------------------------------------------------

          14.3    Adverse Drug Experiences.  To the extent either Party receives
any information regarding adverse drug experiences related to the use of the
Vaccine, whether such use is within or outside of the Territory, such Party
shall promptly provide the other Party with such information in accordance with:
(a) the Vaccine Adverse Event Reporting Form set forth in Exhibit B; and (b) the
Global Drug Safety Agreement as drafted and agreed to by the Drug
Safety/Pharmacovigilance Departments of the two Parties.

          14.4    Records of Revenues and Expenses.  VaxGen will maintain
complete and accurate records which are relevant to revenues, costs, expenses
and payments under this Agreement, and such records shall be open during
reasonable business hours for a period of [ * ] from the creation of individual
records for examination at  Kaketsuken’s expense, and not more often than [ * ]
each Calendar Year, by an independent certified public accountant selected by
Kaketsuken and reasonably acceptable to VaxGen for the sole purpose of verifying
for Kaketsuken the correctness of calculations and classifications of such
revenues, costs, expenses or payments made under this Agreement.  In the absence
of material shortfalls [ * ] in any request for reimbursement resulting from
such audit, the accounting expense shall be paid by Kaketsuken.  If material
shortfalls do result, VaxGen shall bear the accounting expense.  [ * ]  Any
records or accounting information received from VaxGen shall be Confidential
Information for purposes of Article 10.  Results of any such audit shall be
provided to both Parties, subject to Article 10.

ARTICLE 15

INDEMNIFICATION

          15.1    Indemnification by VaxGen.  Except as set forth in Section
15.2, VaxGen shall indemnify, defend and hold Kaketsuken and its directors,
officers, employees, agents and Affiliates harmless from and against any
liabilities, damages, costs or expenses, including reasonable attorneys’ fees
(collectively “Liabilities”) which: (a) arise from any claim, lawsuit or other
action by a Third Party caused by the manufacture, storage, distribution,
marketing, sale or use of Bulk Product (furnished to VaxGen) or Finished
Product; or (b) arise from VaxGen’s or it’s Affiliates’ or sublicensees’
negligent or willful acts or omissions; or (c) arise out of, relate to or result
from the breach by VaxGen of any of its representations or warranties contained
within this Agreement .  VaxGen shall acquire and maintain for the term of this
Agreement adequate clinical trials, product liability insurance, other
appropriate insurance and/or  government indemnification (to the extent
available) to meet its indemnification obligations hereunder.  VaxGen shall name
Kaketsuken as a co-insured on all such policies.  Kaketsuken shall have the
right to review and inspect such policies and government indemnification
arrangements (if any) upon reasonable written notice.  If VaxGen fails, as
determined objectively, to maintain adequate product liability insurance and
government indemnification (if any), it shall be considered a material breach of
this agreement.

          15.2    Indemnification by Kaketsuken.  Except as set forth in Section
15.1, Kaketsuken shall indemnify, defend and hold VaxGen and its directors,
officers, employees, agents and Affiliates harmless from and against any
Liabilities which:  (a) arise from Kaketsuken’s or it’s Affiliates’ or
sublicensees’ negligent or willful acts or omissions; or  (b) which arise out
of, relate to or result from the breach by Kaketsuken of any of its
representations or warranties contained within this Agreement.

24.

--------------------------------------------------------------------------------

          15.3    Indemnification Procedures.  A Party which intends to claim
indemnification under Section 15.1 or Section 15.2 hereof (the “Indemnitee”)
shall promptly notify the other Party (the “Indemnitor”) in writing of any
claim, lawsuit or other action in respect of which the Indemnitee or any of its
directors, officers, employees, agents and Affiliates intend to claim such
indemnification.  The Indemnitee shall permit, and shall cause its directors,
officers, employees, agents and Affiliates to permit, the Indemnitor, at its
discretion, to settle any such claim, lawsuit or other action and agrees to the
complete control of such defense or settlement by the Indemnitor; provided,
however, that such settlement does not adversely affect the Indemnitee’s rights
hereunder or impose any obligations on the Indemnitee in addition to those set
forth herein in order for it to exercise such rights.  No such claim, lawsuit or
other action shall be settled without the prior written consent of the
Indemnitor, and the Indemnitor shall not be responsible for any legal fees or
other costs incurred other than as provided herein.  The Indemnitee, its
directors, officers, employees, agents and Affiliates shall cooperate fully with
the Indemnitor and its legal representatives in the investigation and defense of
any claim, lawsuit or other action covered by the provisions of this Article
15.  The Indemnitee shall have the right, not the obligation, to be represented
by counsel of its own selection and expense.

          15.4    Payment of Damages.

                     (a)     Any Liability for which an Indemnitor is or may
become liable under Section 15.1 or Section 15.2 shall be paid first from any
funds available through the Vaccine Injury Compensation Program (“VICP”)
established pursuant to 42 U.S.C. 300 aa-1 et seq. or other similar state or
federal legislation, if applicable.

                     (b)     Any Liabilities not subject to subsection (a) above
shall be the responsibility of the Indemnitor.

          15.5    Limitation of Liability.  Except as expressly provided
hereunder, neither Party shall be liable to the other for indirect, incidental,
special or consequential damages arising out of any of the terms or conditions
of this Agreement or with respect to its performance hereunder, whether or not
foreseeable, except where such damages were caused by gross negligence or
willful misconduct of a Party.

ARTICLE 16

TERM AND TERMINATION

          16.1    Term.  This Agreement shall commence as of the Effective Date
and, unless sooner terminated as provided herein, shall continue in effect for a
period of ten (10) years and shall be renewable by mutual agreement of the
Parties.

          16.2    Termination for Material Breach.  Subject to the provisions of
this Section 16.2, if either Party (the “Breaching Party”) shall have committed
a material breach of this Agreement and such material breach shall remain
uncured and shall be continuing for a period of [ * ] following receipt of
notice thereof by the other Party (the “Non-Breaching Party”), or if such breach
is not cured during the applicable notice period, because the Breaching Party
fails to make good faith efforts to cure such breach, then the Non-Breaching
Party shall have the right to terminate this Agreement by written notice to the
Breaching Party.  Any such notice of alleged material breach shall include a
reasonably detailed description of all relevant facts and circumstances
demonstrating, supporting and/or relating to each such alleged material breach
by the other Party.

25.

--------------------------------------------------------------------------------

          16.3    Termination by VaxGen.  VaxGen may terminate this Agreement in
whole or in part on sixty (60) days written notice, in the event that the FDA
does not approve the Vaccine for commercial sale in the Territory within four
(4) years from the effective date of this agreement.

          16.4    Termination by Kaketsuken.  Kaketsuken may terminate this
Agreement in whole or in part:

                     (a)     on sixty (60) days notice if the FDA does not
approve the Vaccine for commercial sale in the Territory within four (4) years
from the effective date of this agreement.;

                     (b)     on thirty (30) days written notice, for VaxGen’s
failure to make payments due Kaketsuken hereunder; or

                     (c)     on sixty (60) days written notice, at any time for
failure on VaxGen’ part to share documents and Information as required under
this Agreement, which would constitute a material breach of this Agreement,
noting that this Agreement contains mutual obligations to share Information, and
such a failure on Kaketsuken’s part would also constitute a material breach of
the Agreement.  

          16.5    Bankruptcy.  This Agreement may be terminated by either Party
upon at least [ * ] prior written notice thereof if the other Party becomes
insolvent, makes an assignment for the benefit of creditors, is the subject of
proceedings in voluntary or involuntary bankruptcy instituted on behalf of or
against such Party, or has a receiver or trustee appointed for all or
substantially all of its property, provided that in the case of an involuntary
bankruptcy proceeding such right to terminate shall only become effective if the
Party consents to the involuntary bankruptcy or such proceeding is not dismissed
within [ * ] after the filing thereof.   In case of termination by Kaketsuken
for VaxGen’s bankruptcy, Kaketsuken shall recover  those materials fully owned
by Kaketsuken, and may seek recovery of any money owed to Kaketsuken by VaxGen
pursuant to federal United States bankruptcy code.

          16.6    Effect of Termination and Expiration.

                     (a)     Upon expiration of this Agreement [ * ] by one
Party to the other Party under this Agreement shall [ * ].  VaxGen shall [ * ]. 
Kaketsuken shall [ * ].

                     (b)     Upon Kaketsuken’s termination of this Agreement for
VaxGen’s uncured material breach, [ * ] VaxGen under this Agreement by
Kaketsuken shall [ * ].  VaxGen shall [ * ] to Kaketsuken [ * ].

                     (c)     Upon VaxGen’s termination of this Agreement for
Kaketsuken’s uncured material breach, [ * ] Kaketsuken under this Agreement
shall [ * ].  VaxGen shall retain ownership of the drug masterfile, BLA and
trademark for the Vaccine. 

26.

--------------------------------------------------------------------------------

                     (d)     For any termination or expiration of this
Agreement, any and all claims and payment obligations that accrued prior to the
date of such termination or expiration shall survive, and each Party shall,
within [ * ] of such termination or expiration, return all of the other Party’s
Confidential Information. 

          16.7    Vaccine Inventory.  Upon termination or expiration of this
Agreement, VaxGen may sell any unsold Finished Product within [ * ] after
termination or expiration of this Agreement, in which case the terms of this
Agreement or such of them as are relevant shall continue to operate until [ * ]
or the [ * ] expires, whichever first occurs.

          16.8    Surviving Rights.  The following provisions will survive
expiration or termination of this Agreement as follows :  Articles 10, 11, 12,
14, 15, 16, and 17.

ARTCILE 17

DISPUTE RESOLUTION; GOVERNING LAW

          17.1    Disputes.

                     (a)     The Parties recognize that disputes as to certain
matters may from time to time arise during the term of this Agreement that
relate to either Party’s rights and/or obligations hereunder.  It is the
objective of the Parties to establish procedures to facilitate the resolution of
disputes arising under this Agreement in an expedient manner by mutual
cooperation and without resort to litigation.  To accomplish this objective, the
Parties agree to follow the procedures set forth in this Article 17 if and when
a dispute arises under this Agreement.

                     (b)     Unless otherwise specifically recited in this
Agreement, disputes between the Parties shall first be discussed by the Steering
Committee.  If such a dispute cannot be resolved in [ * ], it shall be referred
by written notice to the respective executive officers of the Parties designated
below or their designees, for attempted resolution by negotiations within [ * ]
after such notice is received.  The designated officers are as follows:

                               For VaxGen:                Chief Executive
Officer of VaxGen, Inc.

                               For Kaketsuken:           President of Kaketsuken

                     (c)     In the event such designated officers are unable to
resolve such dispute, within [ * ], either Party shall then be permitted to
submit the dispute to final and binding arbitration conducted in the English
language.  All such disputes, controversies or differences which may arise
between the Parties hereto, out of or in relation to or in connection with this
Agreement shall be finally settled by arbitration in either Tokyo or Osaka (as
shall be mutually agreed), Japan in accordance with the Commercial Arbitration
Rules of the Japan Commercial Arbitration Association.  The award rendered by
the arbitrator(s) shall be final and binding upon the Parties hereto.  For
purposes of clarification, the Parties agree neither to initiate nor to reopen
any disputed matter in a court proceeding following arbitration, but may use the
assistance of the courts only to enforce an arbitration award.  VaxGen and
Kaketsuken shall equally share the out-of-pocket costs of said arbitration,
including the fees for the arbitrators, except that VaxGen and Kaketsuken each
shall pay its respective expenses for legal representation and expert witnesses,
if any. 

27.

--------------------------------------------------------------------------------

          17.2    Governing Law.  This Agreement shall be governed by and
interpreted under the laws of the country of Japan.

ARTICLE 18

MISCELLANEOUS

          18.1    Assignment.  Neither Party may assign its rights or
obligations under this Agreement without the prior written consent of the other
Party, except in connection with a merger, acquisition nor similar
reorganization or the sale of all or substantially all of its assets, or, the
sale or transfer of substantially all of their vaccine business.  This Agreement
shall survive any such merger or reorganization of either Party with or into, or
such sale of assets to, another party and no consent for such merger,
reorganization or sale shall be needed; provided, however, that this Agreement
may not be assigned or transferred to an acquiring corporation which has a
product that competes directly in the Field with the Vaccine, consistent with
the provisions of Section 13.1; and further provided, that in the event of such
merger, reorganization or sale, no intellectual property rights of the acquiring
corporation shall be included in the technology licensed hereunder.

          This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties.  Any assignment not in
accordance with this Agreement shall be void.

          18.2    Consents Not Unreasonably Withheld or Delayed.  Whenever
provision is made in this Agreement for either Party to secure the consent or
approval of the other, that consent or approval shall not unreasonably be
withheld or delayed, unless specifically otherwise provided.

          18.3    Force Majeure.  Neither Party shall lose any rights hereunder
or be liable to the other Party for damages or losses on account of failure of
performance by the defaulting Party if the failure is occasioned by government
action, war, fire, explosion, acts of terrorism, flood, strike, lockout,
embargo, act of God, or any other similar cause beyond the control of the
defaulting Party, provided that the Party claiming force majeure has exerted all
reasonable efforts to avoid or remedy such force majeure and has given the other
Party prompt notice describing such event, the effect thereof and the actions
being taken to avoid or remedy such force majeure; provided, however, that in no
event shall a Party be required to settle any labor dispute or disturbance.

          18.4    Further Actions.  Each Party agrees to execute, acknowledge
and deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

28.

--------------------------------------------------------------------------------

          18.5    Notices.  All notices hereunder shall be in writing and shall
be deemed to have been served properly if:  (a) delivered personally; (b)
delivered by facsimile transmission (receipt verified); (c) telexed; (d) mailed
by registered or certified air mail (return receipt requested) postage prepaid;
or (e) sent by express courier service and properly addressed, to the Parties at
the following addresses (or at such other address for a Party as shall be
specified by like notice; provided that notices of a change of address shall be
effective only upon receipt thereof).  Facsimile and telex transmissions shall
be deemed received on the first business day following a confirmed transmission,
and a mailed notice or document shall be deemed received on the fifth (5th)
business day following the date of posting.

 

If to VaxGen:

VaxGen, Inc.

 

 

 

1000 Marina Boulevard

 

 

 

Brisbane, California  94005-1841

 

 

 

Attention:       Chief Executive Officer

 

 

 

Telephone:      (650) 624-1002

 

 

 

Facsimile:       (650) 624-1003

 


 

With copies to:

Cooley Godward LLP

 

 

 

5 Palo Alto Square

 

 

 

3000 El Camino Real

 

 

 

Palo Alto, California  94306

 

 

 

Attention:       Barbara A. Kosacz

 

 

 

Telephone:      (650) 843-5818

 

 

 

Facsimile:       (650) 849-7400

 

 

 

 

 

 

If to Kaketsuken:

Kaketsuken

 

 

 

1-6-1 Okubo, Kumamoto-shi

 

 

 

Kumamoto 860-8568, Japan

 

 

 

Attention:

 

 

 

Telephone:

 

 

 

Facsimile:

 

          With copies to:

          18.6    Waiver.  Except as specifically provided for herein, the
waiver from time to time by either of the Parties of any of their rights or
their failure to exercise any remedy shall not operate or be construed as a
continuing waiver of same or any other of such Party’s rights or remedies
provided in this Agreement.

          18.7    Severability.  If any term, covenant or condition of this
Agreement or the application thereof to any Party or circumstances shall, to any
extent, be held to be invalid or unenforceable, then:  (i) the remainder of this
Agreement, or the application of such term, covenant or condition to Parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each term, covenant or condition of this
Agreement shall be valid and be enforced to the fullest extent permitted by law;
and (ii) the Parties hereto covenant and agree to renegotiate any such term,
covenant or application thereof in good faith in order to provide a reasonably
acceptable alternative to the term, covenant or condition of this Agreement or
the application thereof that is invalid or unenforceable, it being the intent of
the Parties that the basic purposes of this Agreement are to be effectuated.

29.

--------------------------------------------------------------------------------

          18.8    Headings.  The Articles and Sections headings contained herein
are for the purposes of convenience only and are not intended to define or limit
the contents of the Articles or Sections paragraphs to which they apply.

          18.9    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

          18.10   Entire Agreement; Amendments.  This Agreement, including all
Exhibits attached thereto, sets forth all the covenants, promises, agreements,
warranties, representations, conditions and understandings between the Parties
hereto with respect to the subject matter thereof, and supersede and terminate
all prior agreements and understandings between the Parties with respect to such
subject matter.  There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties with respect to the subject matter thereof other than as set forth
therein.  No subsequent alteration, amendment, change or addition to the
Agreement shall be binding upon the Parties hereto unless reduced to writing and
signed by the respective authorized officers of the Parties.  The Agreement,
including without limitation the Exhibits and attachments thereto, are intended
to define the full extent of the legally enforceable undertakings of the Parties
thereto with respect to the subject matter thereof, and no promise or
representation, written or oral, which is not set forth explicitly is intended
by either Party to be legally binding.  Both Parties acknowledge that in
deciding to enter into the Agreement and to consummate the transaction
contemplated thereby neither Party has relied upon any statement or
representations, written or oral, other than those explicitly set forth therein.

          18.11   Independent Contractors.  The status of the Parties under this
Agreement shall be that of independent contractors.  Neither Party shall have
the right to enter into any agreements on behalf of the other Party, nor shall
it represent to any person that it has any such right or authority.  Nothing in
this Agreement shall be construed as establishing a partnership or joint venture
relationship between the Parties.

          18.12   Currency.  The references in this Agreement to amounts
expressed in dollars ($) shall mean United States dollars.

          18.13   English Language.  This Agreement has been drafted in the
English language, and the English language shall control its interpretation.

30.

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

31.

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, Kaketsuken and VaxGen have caused this Agreement
to be executed as of the date first written above by their respective officers
thereunto duly authorized.

VAXGEN

 

KAKETSUKEN

 

 

 

 

 

By:  /s/ Lance Gordon

 

By:  /s/ Kyoji Uchino

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name:  Lance Gordon

 

Name:  Kyoji Uchino

 

 

 

 

 

Title:  Chief Executive Officer

 

Title:  Director General, President

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

32.

--------------------------------------------------------------------------------


ARTICLE 1  

 

DEFINITIONS

2

 

1.1

“Affiliate”

2

 

1.2

“Asia”

2

 

1.3

“BLA”

2

 

1.4

“Bulk Product”

2

 

1.5

“Calendar Year”

2

 

1.6

“CDC”

2

 

1.7

“Chiba”

2

 

1.8

“Confidential Information”

2

 

1.9

“Control” or “Controlled”

2

 

1.10

“Cost of Sales”

3

 

1.11

“Development Activities”

3

 

1.12

“Direct Costs”

3

 

1.13

“Europe”

3

 

1.14

“FDA”

3

 

1.15

“FD&C Act”

3

 

1.16

“Field”

3

 

1.17

“Finished Product”

4

 

1.18

“First Commercial Sale”

4

 

1.19

“Forecast”

4

 

1.20

“Good Manufacturing Practice” or “cGMP”

4

 

1.21

“Gross Sales Revenue”

4

 

1.22

“IND”

4

 

1.23

“Information”

4

 

1.24

“Invention”

4

 

1.25

“Kaketsuken Know-How”

4

 

1.26

“Kaketsuken Materials”

4

 

1.27

“Kaketsuken Patents”

4

 

1.28

“Marketing Costs”

5

 

1.29

“Net Sales”

5

 

1.30

“Operating Profit”

5

 

1.31

“Other Allowable Expenses”

6

 

1.32

“Patent”

6


--------------------------------------------------------------------------------


 

1.33

“Person”

6

 

1.34

“Product Labeling”

6

 

1.35

“Quality Protocol”

6

 

1.36

“R&D Expenses”

6

 

1.37

“Regulatory Agency”

7

 

1.38

“Regulatory Approvals”

7

 

1.39

“Regulatory and Manufacturing Development Expenses

7

 

1.40

“Secondary Manufacture” or “Secondary Manufacturing”

7

 

1.41

“Specifications”

7

 

1.42

“Steering Committee”

7

 

1.43

“Term”

7

 

1.44

“Territory”

7

 

1.45

“Third Party”

7

 

1.46

“Transfer Price”

7

 

1.47

“TSE”

7

 

1.48

“United States”

7

 

1.49

“USDA”

8

 

1.50

“Vaccine”

8

 

1.51

“VaxGen Know-How”

8

 

1.52

“VaxGen Patents”

8

ARTICLE 2

 

OVERVIEW

8

 

2.1

Purpose

8

 

2.2

Commercial Principles

8

 

2.3

Steering Committee

8

ARTICLE 3

 

LICENSES

9

 

3.1

License Grant to VaxGen

9

 

3.2

Rights of First Refusal: Europe

9

 

3.3

Negotiation Rights:  Other Territories

10

 

3.4

Grant-back and Use of [ * ]

10

ARTICLE 4  

 

NON-CLINICAL AND CLINICAL DEVELOPMENT

11

 

4.1

Current Status

11

 

4.2

Development Roles in the Territory

11

 

4.3

Consent for Specific Development Program

11


--------------------------------------------------------------------------------


 

4.4

Regulatory Applications

12

 

4.5

Regulatory Meetings and Correspondence

12

 

4.6

Expenses

12

ARTICLE 5

 

MANUFACTURE AND SUPPLY OF MATERIALS FOR DEVELOPMENT PROGRAM

12

 

5.1

Supply of Bulk Product and Finished Product For Development Program

12

ARTICLE 6

 

COMMERCIAL MANUFACTURE AND SUPPLY

13

 

6.1

General Rights and Responsibilities of the Parties

13

 

6.2

General Principles

13

 

6.3

Kaketsuken Advisory Role

13

 

6.4

Kaketsuken’s Production Capacity and Scale-Up

13

 

6.5

Forecasting

14

 

6.6

Failure to Supply

14

 

6.7

Facilities

15

 

6.8

Specifications

15

 

6.9

Delivery and Shipment

15

 

6.10

Acceptance and Rejection

16

ARTICLE 7

 

REGULATORY ISSUES

17

 

7.1

Compliance

17

 

7.2

Audits By VaxGen

17

 

7.3

Regulatory Audits

18

 

7.4

Quality Protocol

18

ARTICLE 8

 

TRANSFER PRICE; PROFIT SHARING; OTHER PAYMENTS

18

 

8.1

Transfer Price

18

 

8.2

Profit Sharing

19

 

8.3

Royalty and Tech Transfer Payments

21

ARTICLE 9

 

PROMOTION AND MARKETING; TRADEMARKS

21

 

9.1

VaxGen’s Sales

21

 

9.2

Vaccine Trademark

21

 

9.3

Promotional Materials

22

 

9.4

Trade Dress, Logos, and the Like

22

ARTICLE 10

 

CONFIDENTIAL INFORMATION

22

 

10.1

Confidential Information

22


--------------------------------------------------------------------------------


 

10.2

Authorized Disclosure

23

 

10.3

Publicity

23

ARTICLE 11

 

OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS

24

 

11.1

Ownership

24

 

11.2

Patent Prosecution

24

 

11.3

Enforcement Rights

24

 

11.4

Defense and Settlement of Third Party Claims

25

ARTICLE 12

 

REPRESENTATIONS AND WARRANTIES

25

 

12.1

Mutual Representations and Warranties

25

 

12.2

Kaketsuken Representations and Warranties

26

 

12.3

VaxGen’s Responsibility for Registration

27

 

12.4

Kaketsuken’s Responsibility for Registration

27

ARTICLE 13

 

COMPETITIVE TRANSACTIONS

27

ARTICLE 14

 

INFORMATION AND REPORTS

28

 

14.1

Records

28

 

14.2

Complaints

28

 

14.3

Adverse Drug Experiences

28

 

14.4

Records of Revenues and Expenses

28

ARTICLE 15

 

INDEMNIFICATION

29

 

15.1

Indemnification by VaxGen

29

 

15.2

Indemnification by Kaketsuken

29

 

15.3

Indemnification Procedures

29

 

15.4

Payment of Damages

30

 

15.5

Limitation of Liability

30

ARTICLE 16

 

TERM AND TERMINATION

30

 

16.1

Term

30

 

16.2

Termination for Material Breach

30

 

16.3

Termination by VaxGen

30

 

16.4

Termination by Kaketsuken

30

 

16.5

Bankruptcy

31

 

16.6

Effect of Termination and Expiration

31

 

16.7

Vaccine Inventory.

32


--------------------------------------------------------------------------------


 

16.8

Surviving Rights

32

ARTICLE 17

 

DISPUTE RESOLUTION; GOVERNING LAW

32

 

17.1

Disputes

32

 

17.2

Governing Law

32

ARTICLE 18

 

MISCELLANEOUS

33

 

18.1

Assignment

33

 

18.2

Consents Not Unreasonably Withheld or Delayed

33

 

18.3

Force Majeure

33

 

18.4

Further Actions

33

 

18.5

Notices

33

 

18.6

Waiver

34

 

18.7

Severability

34

 

18.8

Headings

35

 

18.9

Counterparts

35

 

18.10

Entire Agreement; Amendments

35

 

18.11

Independent Contractors

35

 

18.12

Currency

35

 

18.13

English Language

35

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

EXHIBIT A

VACCINE SPECIFICATIONS

Bulk Product Specifications

              [ * ]

Finished Product Specifications

              [ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

EXHIBIT B

VACCINE ADVERSE EVENT REPORTING

[logo.jpg]

VACCINE ADVERSE EVENT REPORTING SYSTEM
24 Hour Toll Free Information 1-800-822-7967
P.O. Box 1100, Rockville, MD 20849-1100
PATIENT IDENTITY KEPT CONFIDENTIAL

  For CDC/FDA Use Only
  VAERS Number _________________

  Date Received _____________________

   Patient Name:

  Vaccine administered by (Name):

  Form completed by (Name):

 

 

 

 

 

 

 

 

 

    Last

First

M.I.  

   Responsible 

   Relation
   to Patient

o Vaccine Provider   

o Patient/Parent

 

   Physician

 

 

o Manufacturer

o Other

    Address

   Facility Name/Address

   address (if different from patient or provider)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    City

State

Zip

   City

State

Zip

   City

State

Zip

    Telephone no. (____) _____________________

   Telephone no. (____) _______________________

   Telephone no. (____) _____________________

 

 

 

    1. State

  2. County where administered

 3.

 Date of birth

 4.

 Patient age

  5. Sex

  6. Date form completed

 

 

 

        /       /         

 

 

       o M  o F

 

        /       /         

 

 

 

 

mm    dd    yy   

 

 

 

 

mm    dd    yy   

 

    7. Describe adverse events(s) (symptoms, signs, time course) and treatment,
if any

 8. 

 Check all appropriate:

 

   o Patient died

  (date

        /       /         

)  

 

   o Life threatneing illness

mm    dd    yy   

 

 

   o Required emergency room/doctor visit

 

   o Required hospitalization (_ _ _ _ _ _ _days)

 

   o Resulted in prolongation of hospitalization

 

   o Resulted in permanent disability

 

   o None of the above 

    9. Patient recovered          o  YES  o  NO  o  UNKNOWN

 10.

 Date of vaccination

 11.

 Adverse event onset

  12. Relevant diagnostic tests/laboratory data

 

        /       /         

 

 

        /       /         

 

 

 

mm    dd    yy   

 

 

mm    dd    yy   

 

 

AM
  Time _ _ _ _ _ _ _  PM

AM
  Time _ _ _ _ _ _ _  PM

 

13.

 Enter all vaccines given on date listed in no. 10  

Vaccine (type)

Manufacturer

Lot number

Route/Site

No. Previous
Doses

    a. ______________________

  ________________________

  ________________________

  ________________________

  ________________________

    b. ______________________

  ________________________

  ________________________

  ________________________

  ________________________

    c. ______________________

  ________________________

  ________________________

  ________________________

  ________________________

    d. ______________________

  ________________________

  ________________________

  ________________________

  ________________________

  

  

  

  

  

  14. Any other vaccinations within 4 weeks prior to the date listed in no. 10

Vaccine (type)

Manufacturer

Lot number

Route/Site

No. Previous
Doses

Date
given

    a. __________________

  ___________________

  ___________________

  ___________________

  ___________________

  ___________________

    b. __________________

  ___________________

  ___________________

  ___________________

  ___________________

  ___________________

 

 

 

 

 

 

  15. Vaccinated at:

  16. Vaccine purchased with:

  17. Other medications

    o Private doctor’s office/hospital

  o Military clinic/hospital

   o Private funds

  o Military funds

 

    o Public health clinic/hospital

  o Other/unknown

   o Public funds

  o Other/unknown

 

  18. Illness at time of vaccination (specify)

  19. Pre-existing physician-diagnosed allergies, birth defects, medical
conditions(specify)



  20.

Have you reported 
this adverse event
previously?

o No 

o To health department 

Only for children 5 and under 

 

o To doctor

o To manufacturer

  22. Birth weight

  23. No. of brother and sisters

 

  

  

 _ _ _ _ _ _ _ lb.  _ _ _ _ _ _  oz.   

 

  21.

Adverse event following prior vaccination (check all applicable, specify) 

 Only for reports submitted by manufacturer/Immunization project

 

 

Adverse
Event

Onset
Age

Type
Vaccine

Dose no.
in series

  24. Mfr./imm. proj. report no.

  25. Date received by mfr./imm.proj.

o 

In patient

_________

_________

_________

_________

 

 

o 

In brother

_________

_________

_________

_________

  26. 15 day report?

  27. Report type

 

or sister

_________

_________

_________

_________

      o Yes     o  No

      o  Initial      o  Follow-Up

Health care providers and manufacturers are required by law (42 USC 300aa-25) to
report reactions to vaccines listed in the Table of Reportable Events Following
Immunization Reports for reactions to other vaccines are voluntary except when
required as a condition of immunization grant awards.

Form VAERS-1(FDA)

ii.

--------------------------------------------------------------------------------

EXHIBIT C
QUALITY PROTOCOL

(There was no Exhibit C attached to the final signature document.)

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

iii.

--------------------------------------------------------------------------------